*463The opinion of the Court was drawn up by
Whitman" C. J.
—Certain paupers, having become chargeable to the plaintiffs, and they supposing them to have their settlement in the town of Lebanon, notified the overseers of the poor of that town, as by law provided, in order to have the paupers removed and to obtain payment of the expenses of their support; to which the defendants, by their overseers, replied, that the paupers had no settlement in their town, and of course negativing their liability for the expenses incurred. Thereupon, and before the expiration of two months after the notice was given, this action was commenced.
The defendants contend, that the action was prematurely commenced; and whether so or not is the question now raised for our decision. The statute does not in terms require, that such delay should take place. But it is insisted, by the counsel for the defendants, that this Court has decided, that such a rule is deducible from the provisions contained in the Rev. Stat. c. 32. The case cited, and relied upon to establish the point, is that of Belmont v. Pittston, 3 Greenl. 453. The reasoning of the Court in that case does seem, in its general aspect, to be to that effect. But it does not appear that the Court in that instance had in view the facts as developed in the case before us. The action may have been commenced in that case within the two months after notice, and before any reply had been returned negativing the liability of the defendants. In such case it is manifest, that the Court might well come to the conclusion that it did, for undoubtedly the defendant town is entitled to that space of time, if it sees fit to use it, in making the necessary inquiries to ascertain its liability : and if liable, to remove the pauper and pay the expenses incurred. But if it comes to the conclusion that it is not chargeable, and gives notice accordingly, there is nothing in the statute which could authorize an inference, that the plaintiff town is bound to delay the institution of a suit, to try the question of liability, a moment after receiving a negative reply. There could be no imaginable reason for such delay. It is not conceivable, *464that it could be of the slightest benefit to the town sought to be charged. When the reason of a rule ceases the rule itself should cease to operate ; and will do so unless positively enjoined by statute or otherwise for the particular case.
The action, as ¿greed by the parties, must stand for trial upon other grounds.